Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.   
Response to Amendment
3.	Applicant’s amendments filed 03/03/2022 to the claims are accepted and entered. In this amendment, claims 1 and 32 have been amended; Claims 11 and 13-23 have been canceled.  In response the 112 rejections have been withdrawn.
Response to Argument
4.	 Applicant’s arguments filed on 03/03/3022 regarding the prior art rejection are fully considered but they are not persuasive. Specifically, although a new ground of rejection is necessitated by applicant’s amendments, the rejection is maintained that prior art Berezin disclose these new features as demonstrated more fully below. 
For the arguments regarding to the new/ amended limitations in pages 8-9, please see the prior art rejection as addressed below.
Applicant’s arguments regarding Berezin instead discloses material flowing through a single conduit and providing electrical energy to that single conduit. However, the inventors of the present application have discovered that a dielectric contrast analysis structure can be incorporated into steel pipe for measuring oil/water, gas/sand phase fractions and identifying flow morphologies, which can provide production optimization or near-real time production optimization (Paragraphs [0041]). As one example, a photonic band structure may be identified and/or associated with the anisotropic interaction of electromagnetic waves with a spatial distribution of various phases of matter having varying dielectric contrasts. (Paragraph [0042]). For example, the photonic hand structure may be altered by substituting material, such as oil or water, into this spatial distribution of matter, allowing detection of phase substitution in order to measure phase fractions and/or spatial distribution of the material and providing a capability to elucidate distribution or flow morphologies by exploiting symmetry principles. (Paragraph [0042]), For example, receptacles disposed within the bulk dielectric substance (e.g., the size, spatial distribution, and/or spatial density of receptacles in the bulk dielectric substance) may be selected so that the dielectric contrast analysis structure has a characteristic frequency and provide, for example, a 2-fold or 4-fold symmetry of polar intensity plot(s), indicative,' of material in the receptacles. (Present Application, Paragraphs [0059]-[0061 ]), pages 9-10.

In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., as Applicant argues above (“in Italic text”) are not recited in the rejected claims. Although the claims are interpreted response to of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	
	Further, Applicant’s arguments that Berezin discloses that attenuating conduit portion 708 has a length of 150 mm (par 0140). Dielectric attenuating conduit portion 707 has a length of 180 mm (par 0141). Neither conduit 707 nor conduit portion 708 is the attenuator 420 of Fig 4A. The Examiner has wholly ignored the antecedent basis of “the bulk dielectric substance” recited in claim 31.
	

The Examiner respectfully disagrees. As disclosed in the previous Office action, Berezin teaches the distance between the first and second ends of the bulk dielectric substance is 150 mm or 15 cm, see [0140]. Moreover, Berezin teaches as shown in Fig 7, “dielectric attenuating conduit portion 707”, see [0141], considered “a bulk dielectric substance”, the 707 having a first end “venturi tube 704” connected to 707, and the second end considered “metallic attenuating conduit portion 708”, see [0136]. The 707 includes a plurality of attenuators, each of attenuator has a metallic attenuating conduit portion and a dielectric attenuating conduit portion, see [0041]. Similarly, attenuator 420 shown in Fig 4A includes a metallic net in Fig 4B, see [0099], attenuator 420 includes RF reflective attenuating conduit portion and a dielectric attenuating portion, see [0102].
             Claim Objections

5. 	Claims 27-31 are objected to because of the following informalities:
 In claim 27, “each of the receptacles has a diameter of 10 mm to 2 cm” should read “each of the receptacles has a diameter from 10 mm to 2 cm” (OR “between 10 mm and 2 cm”).
Similarly, claims 28-31 are objected to as stated in claim 27
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112 	
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers


7.	Claim 12 is rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The recitation in claim 12, “the method of claim 11…” is improper dependent form because claim 11 is cancelled. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
AIA  Statement - 35 USC § 102 & 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Rejections - 35 USC § 102
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

10.	Claims 1-10, 12, 24, 27, 29, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being unanticipated over Berezin et al, hereinafter Berezin (US 2016/0161425 – of record).
As per Claim 1, Berezin teaches a method of examining a material comprising oil, gas, and water (pars 0043, 0079, 0134), the method comprising: 
flowing the material ( par 0081 ) through a plurality of receptacles ( a plurality of “feeds” 106 in Fig 1A-1B ) substantially parallel with one another and disposed in a dielectric contrast analysis structure disposed in a pipe ( “dielectric conduit 104” considered “dielectric contrast analysis structure”, pars 0081-0082, includes inclined parallel feeds, pars 0017, 0041 ), a bulk dielectric substance ( “dielectric attenuating conduit portion 707”, par 0141 ) having a first end, a second end ( venturi tube 704, “a first end” connected to 707, and the other end “a second end” as metallic attenuating conduit portion 708, par 0136 ), and the plurality of receptacles disposed within the bulk dielectric substance ( Fig 7 shows feeds include waveguides 706 disposed within conduit portion 707, pars 0008, 0092 ), the receptacles having a first end disposed toward the first end of the bulk dielectric substance and a second end disposed toward the second end of the bulk dielectric substance ( conduit 707 includes an attenuator having an RF reflective attenuating conduit portion “first end” and a dielectric attenuating conduit portion “second end”, par 0041, where 708 connected to each end of cavity 702 “first end”, par 0140, and venturi tube 704 connected to multi-phase flow meter 700 “second end”, pars 0142, 0149 ), wherein a flow path of the material through the receptacle is from the first end of the bulk dielectric substance to the second and of the bulk dielectric substance ( Fig 1A, material 105 flows through waveguide 110 of feeds 106 and material 105 flows inside dielectric conduit, pars 0044, 0092, 0099, material flowing along attenuating conduit portion, pars 0103, 0105, 0107 ); 
exposing an outer surface of the dielectric contrast analysis structure ( Fig 7, outer piping section 702a, pars 0136-0137 ) and material while in the plurality of receptacles to incident electromagnetic radiation at angle substantially perpendicular to the flow path ( EM waves from the radiation element to the cavity, pars 0090-0093); and
detecting resultant electromagnetic radiation from the exposed dielectric contrast analysis structure ( pars 0056, 0081, 0108-0109 ), and analyzing the detected resultant electromagnetic radiation to estimate at least one of a phase fraction and a phase distribution in the material ( pars 0079-0080, 0112, 0178 ). 
As per Claim 2, Berezin teaches the method of claim 1, wherein the analyzing comprises: estimating at least one of a complex dielectric constant of the material, a complex permittivity of the material, a complex conductivity of the material, and a complex index of refraction of the material ( pars 0019, 0083, 0099 ); processing the detected resultant electromagnetic radiation to extract relevant low frequency information ( pars 0118, 0132 ); or averaging the detected resultant electromagnetic radiation over a range of orientations to improve signal-to-noise ( signal-to-noise level may be adjusted, pars 0133-0134 ).  
As per Claim 3, Berezin teaches the method of claim 1, wherein: the detecting comprises: measuring a first transmission coefficient of the resultant electromagnetic radiation through the dielectric contrast analysis structure along a first axis ( pars 0016, 0082, 0113 ); and measuring a second transmission coefficient of the resultant electromagnetic radiation through the dielectric contrast analysis structure along a second axis different from the first axis ( measuring the transmission coefficient to feed i, different transmission coefficient provided, pars 0118, 0161 ); and the analyzing comprises: comparing the first transmission coefficient and the second transmission coefficient ( a refraction coefficient measured at a given frequency at different times and the values may be subtracted one from the other, such spectrum are compared, see pars 0118, 0113 ). 
As per Claim 4, Berezin teaches the method of claim 3, wherein: the incident electromagnetic radiation comprises a plurality of frequencies ( pars 0014, 0043, 0085 ); and2018EM028-US2- 27 - the comparing comprises plotting ( pars 0099, 0114-0115, 0118 ) the first and second transmission coefficient measurements as functions of the plurality of frequencies and of a relative orientation of the first axis with respect to the second axis (pars 0118, 0161).  
As per Claim 5, Berezin teaches the method of claim 3, comprising measuring a plurality of transmission coefficients of the resultant electromagnetic radiation through the dielectric contrast analysis structure along a plurality of axes ( pars 0016, 0082, 0091, 0094, 0128, 0166 ), each of the plurality of axes coplanar with the first axis and the second axis ( pars 0093-0094, 0118, 0161 ).  
As per Claim 6, Berezin teaches the method of claim 5, wherein the first axis, the second axis, and the plurality of axes are distributed symmetrically ( pars 0016-0017, 0082, 0091 ) across a 360° arc ( Fig 1A shows a symmetrical line 112 across a cylindrical cavity 102, par 0082, multi transmitting radiation elements positioned at different points along a perimeter “circumference or 360° arc” of cavity, par 0130 ).  
As per Claim 7, Berezin teaches the method of claim 5, wherein: the incident electromagnetic radiation comprises a plurality of frequencies ( pars 0014, 0085, 0099 ),U S. Serial Number: 16/248,973Page 4 of 11 Reply to Office Action dated June 23, 2021Attorney Docket No.: 2018EM028-US2the comparing comprises creating plots of the first, second, and plurality of transmission coefficient measurements as functions of the plurality of frequencies and of relative orientations of the first axis, the second axis, and the plurality of axes ( pars 0082, 0091-0094 ); and the analyzing further comprises statistically evaluating the plots ( pars 0113, 0121, 0163-0167 ).  
As per Claim 8, Berezin teaches the method of claim 3, wherein the analyzing further comprises using effective medium theory to determine an index of refraction for each transmission coefficient measurement ( pars 0120-0121 ).
As per Claim 9, Berezin teaches the method of claim 8, comprising estimating, based on the determined indices of refraction, fractions of one or more substances in the material ( measure change in electrical characteristic, pars 0099-0101 ).
As per Claim 10, Berezin teaches the method of claim 1, wherein the incident electromagnetic radiation comprises one or more frequencies between 1 megahertz and 100 gigahertz ( par 0085 ).  
As per Claim 12, Berezin teaches the method of claim 11, comprising repeating the exposing, detecting, and analyzing steps as the material flows through at least the subset of the plurality of receptacles ( abstract, pars 0004-0008, 0041 ).
As per Claim 24, Berezin teaches the method of claim 1, wherein: each of the receptacles of the plurality of receptacles is an elongated structure having an opening at the first end of the receptacle ( Figs 5A-5B, pars 0103-0104 ) and an elongated side substantially perpendicular to the first end of the receptacle ( one or more feeds perpendicular to the axis, pars 0091-0093 ); andU S. Serial Number: 16/248,973Page 5 of 11 Reply to Office Action dated June 23, 2021Attorney Docket No.: 2018EM028-US2the incident electromagnetic radiation has a path substantially perpendicular to the elongated side of each of the receptacles of the plurality of receptacles ( pars 0091, 0093, 0128 ).
As per Claim 27, Berezin teaches the method of claim 1, wherein each of the receptacles has a diameter of 10 mm to 2 cm ( Fig 7, cavity 702, par 0136, diameter of cavity between 40mm and 200mm, pars 0137, 0105 ). 
As per Claim 29, Berezin teaches the method of claim 1, the bulk dielectric substance diameter of 15 cm to 25 cm (the attenuation considered “the bulk dielectric substance” ( see Fig 4A-4B ) has the same diameter of internal dielectric piping 180mm or 18cm ( par 0140 ).
As per Claim 31, Berezin teaches the method of claim 1, wherein a distance between the first end of the bulk dielectric substance and the second end of the bulk dielectric substance is 10 cm to 20 cm ( the attenuation considered “the bulk dielectric substance, Fig 4A-4B ) has the length 15 cm ( par 0140 ).
 As per Claim 32, Berezin teaches the method of claim 1, comprising disposing the dielectric contrast analysis structure within a wellbore, a tubular within a wellbore, a wellhead, a surface pipeline, a subterranean pipeline, an ocean bottom pipeline, or a riser (attenuator disposed at each end, e.g. Figs 4A, Fig 6-7, pars 0105, 0107), wherein the material comprises a material selected from the group consisting of oil, water, gas, sand, and combination(s) thereof (par 0079).  
As per Claim 33, Berezin teaches the method of claim 1, wherein the plurality of receptacles is a square array of receptacles (Fig 4B shows square array of receptacles, par 0102).  
As per Claim 34, Berezin teaches the method of claim 7, wherein the plots have a 2-fold symmetry or a 4-fold symmetry (two feed maybe equally inclined, pars 0016-0017, thus, two feed considered “2-fold symmetry” and four feeds considered “4-fold symmetry”, see also pars 0091-0092, 0095, 0113).
Claim Rejections - 35 USC § 103
11. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


 12.	Claims 25-26, 28 and 30 are rejected under 35 U.S.C. 103 as being unanticipated over Berezin in view of Crouch et al, hereinafter Crouch (US patent 6,693,605 – of record)
As per Claim 25, Berezin teaches the method of claim 1, Berezin does not teach comprising rotating the dielectric contrast analysis structure along an axis disposed through the first end and the second end of the bulk dielectric substance. Crouch teaches rotating the dielectric contrast analysis structure (holes in the plate considered “receptacles”, abstract lines 1-4, col 1 lines 24-27) along an axis disposed through the first end and the second end of the bulk dielectric substance (col 4 line 66 to col 5 line 2).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Berezin   having rotating a bulk dielectric receptacle structure as taught by Crouch that would provide rotating at least one wave plate about a central axis to vary the change in polarization (Crouch, col 4 lines 23-24).
As per Claim 26, Berezin in view of Crouch teaches the method of claim 25, Crouch further teaches wherein rotating the dielectric contrast analysis structure is performed while exposing the material in the plurality of receptacles to the incident electromagnetic radiation (col 1 lines 51-57, col 4 lines 14-24). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Berezin having rotating exposing to the incident EM radiation as taught by Crouch that would rotate at least one wave plate about a central axis to vary the change in polarization (Crouch, col 4 lines 23-24).
 As per Claim 28, Berezin teaches the method of claim 27, but does not explicitly teach each of the receptacles has a spacing from an adjacent receptacle of the plurality of receptacles of about 0.1 cm to about 3 cm, as measured center diameter to center diameter. Crouch teaches each of the receptacles has a spacing from an adjacent receptacle of the plurality of receptacles of about 0.1 cm to about 3 cm, as measured center diameter to center diameter (see Fig 2, e.g. dx or dy, 2.6mm or 3mm, see col 6 lines 28-31). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Berezin having a diameter of a hole from the center as taught by Crouch that would provide a predetermined size for holes distance on a wave plate to vary the change in polarization (Crouch, col 4 lines 23-24).
As per Claim 30, Berezin teaches the method of claim 1, but does not teach wherein the plurality of receptacles comprises 50 to 100 receptacles. Crouch teaches the plurality of receptacles comprises 50 to 100 receptacles (e.g. dy is about 3mm and dx is about 4mm (Fig 2, col 6 lines 28-31), a hole array having a diameter about 4 inches or 101.6 mm, see col 5 lines 35-38). It is noted an average of dx and dy is 3.5mm, the area of the plate can be calculated by π(d/2)2 = 3.14 x (101.6/2) = 319.024 / 3.5 mm = about 91 holes. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Berezin having a plurality of holes on the plate as taught by Crouch that would provide a predetermined number of holes or receptacles to vary the change in polarization (Crouch, col 4 lines 23-24).
Conclusion
13.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865       

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863